  Case 18-01824        Doc 57   Filed 07/15/19 Entered 07/16/19 08:29:33            Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )                 BK No.:    18-01824
Paassa Legzim                               )
                                            )                 Chapter: 13
                                            )
                                                              Honorable LaShonda Hunt
                                            )
                                            )
                Debtor(s)                   )

                                   ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Modify is GRANTED.

   It is hereby ORDERED that:

1. The Debtor's Chapter 13 Plan payment default is deferred over the remaining 43 mons.

2. The Debtor's Chapter 13 Plan payment is increased to $380.00.

3. Debtor's Chapter 13 Plan base is increased to $20,115.00



                                                        Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: July 15, 2019                                               United States Bankruptcy Judge
